﻿
1.	Mr. President, may I congratulate you warmly on your election to the presidency of the General Assembly. I should like to thank the outgoing President, Mr. Lazar Mojsov, and also our Secretary-General, Mr. Kurt Waldheim, for another successful year at the helm of our Organization.
2.	The two greatest threats to international peace and security are the unresolved problems of the Middle East and southern Africa.
3.	On the Middle East, I wish to reiterate Singapore's position. First, we believe that the Government of Israel must recognize the right of the Palestinians to a homeland of their own and that the Palestinians must recognize the State of Israel and respect its independence, sovereignty and territorial integrity. Secondly, we believe that the issue of borders must be settled by negotiation on the basis of the principles of non-acquisition of territory by the use of force and the rights of States to live within secure and recognized borders. Thirdly, we remain convinced that Security Council resolutions 242(1967) and 338(1973) provide the framework for an over-all settlement of the problems of the Middle East. We ..welcome the two agreements concluded between President El-Sadat of Egypt and Prime Minister Begin of Israel at Camp David as being a step forward. The two leaders have shown great courage. They deserve our support and commendation. We wish also to pay a tribute to President Carter of the United States for his remarkable statesmanship.
4.	On the question of Namibia, we are dismayed by the decisions of the Government of South Africa to reject the
1 A Framework for Peace in the Middle East. Agreed at Camp David, and Framework for the Conclusion of a Peace Treaty -between Egypt and Israel, signed at Washington on 17 September 1978.
proposals of the Secretary-General2 and to hold elections in Namibia without United Nations involvement. We hope that the new Government of South Africa will reverse those decisions and resume co-operation with the United Nations for the peaceful transition of Namibia to independence.
5.	On Zimbabwe, we hope the time for a peaceful transition to majority rule has not run out. We make an urgent appeal to the United Kingdom, the United States and the front-line States to make one last effort to bring about a negotiated settlement acceptable to all the parties involved. As for South Africa, unless the abhorrent system of apartheid is rapidly dismantled, the prospects of a bloody racial confrontation will become inevitable.
6.	Reflecting on the sorry state of our contemporary world, Antonio Gramsci, and Italian Communist ideologue, offered humanity this piece of advice: "We need", he said, "the pessimism of the intelligence and the optimism of the will."
7.	I can think of no better formula for survival for humanity. It is one that I would commend to this Organization and to political leaders who are also statesmen. I have therefore attempted in this address to reflect the necessary spirit of hopeful pessimism about human prospects. Though the United Nations was formed for the specific purpose of addressing itself to the problems of humanity as a whole, in practice most of us have generally avoided manifesting any earnestness about humanity lest we be thought somewhat eccentric and unpragmatic.
8.	So I hope members will bear with me if for a change I dedicate this address to the cause of global problems.
9.	I begin with a quotation from a speech by a man we all knew well and who cannot be charged with having been intemperate in either his choice of words or his expression of ideas, the late U Thant, for many years our Secretary- General:
"I can only conclude from the information that is available to me as Secretary-General that the Members of the United Nations have perhaps ten years left in which to subordinate their ancient quarrels and launch a global partnership to curb the arms race, to improve the human environment, to defuse the population explosion, and to supply the required momentum to world development efforts. If such a global partnership is not forged within the next decade, then I very much fear that the problems I have mentioned will have reached such staggering 
proportions, that they will be beyond our capacity to control."
10.	That speech was made in 1969. The 10-year respite he gave for mankind to put its house in order will expire next year. None of us can honestly say that the links of a global partnership have been strengthened in the intervening years. On the contrary, the evidence points strongly to a contrary process. The presumed partnership between the rich North and the poorer South is even more tenuous than it was in the early days of the United Nations when the rich were more forthcoming in helping the needy nations to" be less poor.
11.	As for U Thant's hope that what he called "ancient quarrels" would disappear, there has been not only a more vigorous revival of ancient feuds since 1969 but also the proliferation of new enmities. The arenas for these expanding contests are almost wholly in the third world. According to the SIPRI World Armaments and Disarmament Year Book for 1976, there have been, between 1945 and 1975, in all 119 civil and international wars, involving the territory of 69 States-that is, nearly half the United Nations' membership-and the armed forces of 81 nations. There have also been more than 300 coups and attempted coups in the third world during the same period. Moreover, the authors of the year book also estimate that these wars have killed more people than did the Second World War,
12.	Has the arms race abated since 1969? Has the tenth special session of the General Assembly, which was devoted to disarmament, had any visible impact on the arms race? The answer to both questions is unfortunately in the negative. From 1970 to 1978 world military expenditures increased from $200 billion to the current $400 billion. After allowing for price inflation, the world's military spending has increased at an annual rate of 15 per cent. From 1970 to 1978 the total strength of the world's armed forces increased from 21 million to 23 million; exports of major weapons to third world countries reached an estimated $8 billion annually, in constant 1975 dollars, almost three times such exports in 1970; and the strategic nuclear stockpiles of the United States and the Soviet Union increased by 8,000 to a total of 14,000 war-heads. Governed by these facts and figures, one is driven to the inescapable conclusion that, to borrow U Thant's words, the "mad momentum of the arms race" continues unabated.
13.	As for defusing the population explosion, though there has been deceleration of population growth in some of the developing countries, generally the situation is worse. Most developing countries are caught in a bind in which even a most dramatic upsurge in the economy would be negated by a still higher rise in population.
14.	The old belief that the vast untapped resources of the earth and technological miracles could cope with any population increase has been in recent years shattered by contrary evidence. There are, we now realize, limits to technological miracles. The planet's resources are finite and we cannot sustain life beyond those limits. There is considerable evidence to support the view that we have come dangerously close to those limits.
15.	Until about 1972 food prospects for the world looked moderately hopeful. The population rose steadily by about 2 per cent annually, but it was hoped that this would be offset by a 3 per cent increase in food output,
16.	Great hopes were placed in the so-called miracle rice developed in the Philippines and on the high-yielding wheat strains developed in Mexico. But that optimism turned out to be short-lived. In 1972, for a variety of complex reasons, total food production fell for the first time in more than 20 years.
17.	We now realize that the comforting statistics of earlier years concealed a number of unpleasant facts about world grain production. The food demands of the third world were met less by the output of the developing countries themselves than by the increased output of wealthy countries like the United States, Canada, Australia and Argentina. Those countries were able to do this because their farming was on a vast scale, highly scientific, highly capitalized and highly organized. It was also energy- intensive so that, say, one American farmer could feed 57 people whereas a farmer in a developing country would be hard put to it to feed his own family.
18.	Unfortunately, the production processes of those few advanced agricultural grain producers involving the use of fertilizer, machinery, freight, processing, marketing and pumping for irrigation depended on one crucial product: cheap oil. And we all know that suddenly and unexpectedly the era of cheap oil came to an end, and with it hopes of cheap food.
19.	The rise in the price of oil has invariably made for dearer grain. Let me add that in stating this fact I am not giving credence to the somewhat misleading thesis that dearer oil is at the root of the global economic crisis, including the food crisis. The drift towards world recession and inflation had begun well before the rise in the price of oil.
20.	So the prospects for developing countries of maintaining steady growth" simultaneously with a population explosion are pretty bleak. Because the resources of the earth are finite, both rich and poor nations must now reshape plans for economic growth on the basis that mankind has entered an age of resource scarcity. We must develop, therefore, new economic life-styles.
21.	Mankind, in particular in the affluent North, has been consuming raw materials at a rate which could leave posterity with little or nothing. The contemporary attitude of what is called in the West the "consumer society" to the warnings of the ecologists is best summed up in a quip by the American comedian, Groucho Marx, in connection with another matter: "So what? " he said. "What has posterity done for me? " Gun technology has made it possible for the first time in human history for one generation to deprive future generations of their due inheritance. For example, there is considerable evidence to show that at current rates of growth raw materials like aluminium, lead, manganese, nickel, tungsten and platinum could be exhausted within a century and copper, silver, sine and mercury within 50 years, that is, within the lifetime of most of us; The only consolation offered is that we would have enough iron to last us for the next 150 years.
22.	The biggest consumers of world resources are the nations of the North. They consume nine-tenths of the world's oil output, most of its minerals, four-fifths of its fertilizers and three-fourths of its fish catch. The average Northerner consumes perhaps 50 times more of the world's resources than the average consumer k a developing country. All these estimates would have to be revised drastically should the third world, the deprived two-thirds of humanity, start consuming at even half the Northern rate. For & start, so I am informed, should this happen, nitrogen and phosphate fertilizers, among other things, would run out within a few generations.
23.	Some people look with hope to the oceans to provide the resources the earth is incapable of providing in the near future. As I will attempt to show in a moment, this, too, may turn out to be an illusion. Going on the available evidence, the oceans of the world, too, must be listed in the category of endangered environment.
24.	So long as our economic activities are directed towards satisfying human greed rather than human needs there is no way of reversing wasteful consumption of the earth's resources. To avert it, we need to recover the traditional reverence mankind has always had for what it calls "Mother Earth". Our attitude to it today is more akin to, more like, that of the locust swarm which consumes without conserving.
25.	I therefore commend an old farmer's saying as suggesting a possible way out of our dilemma. "One should live", so the saying goes, "as if one would die tomorrow, and farm as if one would live for ever". This is the essence of ecology in one simple, irrefutable sentence.
26.	I referred a short while ago to the hopes that the ocean will be the new economic frontier. After all, the ocean covers some 70 per cent of the earth's surface and must contain enough untapped resources to sustain a permanent age of affluence for all mankind, or so it is hoped.
27.	Sensibly treated, the oceans can no doubt add considerably to our resources. But then, so could the earth if economics became a science of balancing consumption and conservation, which at the moment it is not.
28.	In 1969 some 63 million metric tons of fish came from the sea. This is estimated to be approximately one- fifth of what the ocean can yield. The catch can be tripled within a short time without damage to the ocean provided fishing methods are changed. At the moment fish are hunted down. We "catch" fish, we do not "farm" fish. We have yet to move from the hunting stage to a farming stage in respect of the sea, Given the modern technology of fishing it is more than possible, if there are no restraints, that within a short time fish resources could be so depleted as to preclude our ever being able to move to a fanning stage, to look to the ocean to provide us with alternative sources of food. Unfortunately for mankind, fish, despite their small brains, are global in outlook and habits. They migrate freely in an ocean without frontiers. We may divide the oceans of the world into the Pacific, Atlantic and Indian Oceans, but fish and other sea organisms less intelligent than we are see only a single body of water over 300 million cubic miles in volume in which to roam freely. They follow the ocean currents, which also move without regard to national frontiers. A species of fish may spawn in one part of the ocean and graze in another hundreds or thousands of miles away. The bountifulness of marine life is conditional upon what we humans, too, until recently accepted as the freedom of the seas.
29.	Now that we have abandoned this concept in favour of territorial frontiers on the sea it is problematical whether the oceans will be as rich in marine resources as they have been. Unless we can persuade fish to cultivate strong national loyalties the chain of life in the oceans could be broken. Excessive harvesting at one point of the ocean, or the disruption of the migratory routes, or the destruction of the spawning grounds of fish through pollution or other causes could soon deplete the organic wealth of the seas. Because of the close interdependence of marine life, an act by one nation within its territorial waters could destroy the vital assets of other nations thousands of miles away.
30.	Apart from being a source of food, the ocean is a photosynthesizer that provides 70 per cent of the world's oxygen supply, the basis of all living life. Ocean currents follow established patterns and convey immense quantities of heat and moisture thousands of miles, and in the process regulate the climate from the equator to the poles. It is also a highway for world trade, provided free by nature for all nations. A carve-up of the oceans into sovereign zones could disrupt the global function oceans have performed from time immemorial.
31.	Moreover, even as we debate how the oceans should be divided, we, mankind, are also gradually converting them into global sewers. The oceans are now recipients of millions of tons of industrial waste and poisonous chemicals discharged by increasingly polluted rivers as well as by oil slicks, which are likely to multiply through unregulated oil exploration and sea mining. Here, too, these pollutants, like the sea creatures they have already killed off by the thousands, move without regard to frontiers to injure the culprits as well as nations not responsible for these offences.
32.	Not only the sea, but soil, forests, rivers and the atmosphere itself are being progressively degraded. All these constitute the basics for any kind of life on earth-what ecologists call the "biosphere".
33.	The problems I have dwelt upon so far are problems that transcend national frontiers and, if left unresolved, will, as the pessimists prophesy, bring disaster on all nations-the developed and the developing, the rich and the poor.
34.	Is such a disaster inevitable? It is only inevitable if we refuse to face the facts that make it inevitable. We, not the stars, are the authors of the human predicament. Since we are the authors, we can rewrite the story to make for a happier ending.
35.	How can we do this? I revert to the speech by U Thant that I quoted earlier. Only by entering into a true "global partnership", as he called it, to cope with ever- accumulating global problems can we resolve these seemingly intractable problems.
36.	But, given the intensity of contemporary nationalism, some would argue, it is not pragmatic to suggest approaches that require constraints on national interests on behalf of global interests. On the contrary, I believe that the global approach is the only pragmatic policy in a shrunken world.
37.	The authoritative definition of pragmatism is the adoption of ideas, policies and proposals which are "useful, workable and practical". In other words, pragmatic policies, must produce the desired results, and the whole of my address has been devoted to showing that, so far, policies based on narrow national interests not only have failed to resolve national problems but also are helpless before the accretion of the global problems that threaten us all.
38.	However, I take courage from the fact that narrow nationalism is already being undermined by the counter- forces of globalism. Even where this is not acknowledged publicly, quiet concessions are in practice made to globalism as a pragmatic convenience. The three major bastions of national sovereignty—autonomy in respect of the national economy, culture and defence—are increasingly being forced to come to terms with the reality of global interdependence. There is a growing realization that solutions to national problems have to be sought outside national frontiers. Year by year the areas where global co-operation has to be acknowledged are growing remorselessly, even though the concessions are made ungraciously.
39.	This is reflected in the phenomenal growth of intergovernmental and non-governmental international organizations to co-ordinate and regulate functions of national importance. In 1910, according to the Yearbook of International Organizations, 1978s there were 250 such international organizations, by the early 1970s the number had increased to 2,500, and there must have been further additions since then. Their concerns range from commercial, industrial, financial, scientific and technological matters to co-ordinating matters relating to commodities, trade, health, aviation, shipping, communications, weights and measures and, I understand, even refrigeration.
40.	In theory, it is true, we continue to behave as if, and possibly even believe that, we are sovereign, hut in practice we are increasingly caught in a web of interdependence.
41.	The cumulative and incremental expansion of global partnership is a process which can avert the disasters we fear. It is a slow process; it is undirected; but it is there. 1 take comfort from the fact that all the great historic transformations in history have also occurred through cumulative increments. This is how humanity evolved from u society of hunters to a society of agriculturists, from feudalism to capitalism and socialism, from autocracies to democracies, from savagery to civilization of a sort. In none of those instances was the change instantaneous. What is now required, therefore, is leadership which allies itself with the emerging force of interdependence and speeds up its triumph.
42.	It is my hope that new nations will give that leadership for the following reasons: first, they constitute the vast majority of the world's population; secondly, the burden of the worsening world crisis will bear more heavily on them than on the developed North; and, thirdly, they stand to gain the most, should human affairs be conducted on the basis of an interdependency of nations.
43.	What is really required to help the new force of globalism struggling to be born is what our Secretary- General, Mr. Kurt Waldheim, has referred to as the "political will". Although we live in an era of growing interdependence, the Governments of Member States are primarily motivated by the pursuit of national interests. The pursuit of national interests by 150 Member States does not equate with global interest. Global partnership is the only alternative to global disaster. The achievement of a global partnership will be a long and difficult task; but, for those of us who may feel intimidated by that task, I offer the following quotation from another Secretary-General, Dag Hammarskjold:
"Those are lost who dare not face the basic facts of international interdependence. Those are lost who permit defeats to scare them back to a starting-point of narrow nationalism. Those are lost who are so scared by a defeat as to despair about the future."
